CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTH PERIOD ENDED OCTOBER 31, 2009 (Unaudited) CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED BALANCE SHEETS AS AT (Unaudited) (Expressed in Canadian Dollars) ASSETS October 31, 2009 April 30, 2009 Current assets Cash and cash equivalents $ 1,273,660 $ 2,827,274 Marketable securities 345,097 292,156 Receivables 36,073 44,544 Prepaid expenses 336,982 317,062 1,991,812 3,481,036 Other receivables (net of provision for bad debt) 31,000 31,000 Reclamation bonds 34,109 34,109 Equipment (Note 3) 422,745 482,686 Mineral properties (Note 5) 29,549,036 29,336,828 $ 32,028,702 $ 33,365,659 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Payables and accrued liabilities $ 590,131 $ 741,369 Due to related parties (Note 10) - 98,498 590,131 839,867 Future reclamation costs (Note 6) 701,112 676,484 1,291,243 1,516,351 Shareholders' equity Capital stock(Note 8) Authorized Unlimited number of common shares without par value Issued: 112,184,313 (April 30, 2009 – 112,184,313) common shares 67,793,186 67,793,186 Contributed surplus (Note 8) 16,049,321 15,429,680 Deficit (53,105,048 ) (51,373,558 ) 30,737,459 31,849,308 $ 32,028,702 $ 33,365,659 Nature and continuance of operations (Note 1) Commitments (Note 7) Contingency (Note 14) Subsequent events (Note 15) On behalf of the Board: “Mark J. Morabito” Director “Ian Smith” Director Mark J. Morabito Ian B. Smith The accompanying notes are an integral part of these consolidated financial statements. CROSSHAIR EXPLORATION & MINING CORP. INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS (Expressed in Canadian Dollars) Three Months Ended October 31 Six Months Ended October 31 2009 2008 2009 2008 EXPENSES Accretion (Note 6) $ 12,062 $ 12,790 $ 24,628 $ 14,712 Amortization 28,129 68,780 59,405 105,897 Audit and accounting 48,947 182,927 77,420 207,736 Consulting (Note 10) 16,480 19,304 28,010 57,816 Directors fees (Note 10) - 40,500 - 80,500 Insurance 8,761 17,220 33,532 32,970 Investor relations 10,123 74,401 13,650 116,679 Legal (Note 97,838 107,941 160,726 162,260 Management fees (Note 10) - 12,500 20,000 31,250 Office and administration 125,875 136,791 173,302 230,689 Property investigations - 11 - 1,118 Rent 31,804 54,364 68,281 101,744 Stock-based compensation (Note 8) 192,365 908,187 570,152 1,483,124 Transfer agent and filing fees (10,867 ) 54,913 33,334 258,788 Travel 10,038 43,282 17,050 73,262 Wages and salaries 153,450 605,012 309,356 934,794 725,005 2,338,923 1,588,846 3,893,339 OTHER INCOME(EXPENSES) Interest income 15,999 54,882 26,588 143,435 Gain (loss) on foreign exchange 764 (17,238 ) 7,623 (17,402 ) Unrealized gain (loss)–marketable securities 35,294 (1,015,032 ) 52,941 (1,365,358 ) Mineral property write-off (229,796 ) - (229,796 ) - (177,739 ) (977,388 ) (142,644 ) (1,239,325 ) Loss for the period $ (902,744 ) $ (3,316,311 ) $ (1,731,490 ) $ (5,132,664 ) Basic and diluted loss per common share $ (0.01 ) $ (0.03 ) $ (0.02 ) $ (0.06 ) Weighted average number of common shares outstanding 112,184,313 94,865,825 112,184,313 89,933,651 The accompanying notes are an integral part of these consolidated financial statements. CROSSHAIR EXPLORATION & MINING CORP. INTERIM CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) (Expressed in Canadian Dollars) Three Months Ended October 31 Six Months Ended October 31 2009 2008 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Loss for the period $ (902,744 ) $ (3,316,311 ) $ (1,731,490 ) $ (5,132,664 ) Items not affecting cash: Accretion 12,062 12,790 24,628 14,712 Amortization 28,129 68,780 59,405 105,897 Interest income accrued on other receivables - 876 - 1,946 Stock-based compensation 192,365 908,187 570,152 1,483,124 Unrealizedgain–foreign exchange (32,529 ) (3,117 ) (20,610 ) (3,117 ) Unrealized(gain) loss–marketable securities (35,294 ) 1,015,032 (52,941 ) 1,365,358 Mineral property write-off 229,796 - 229,796 - (508,215 ) (1,313,763 ) (921,060 ) (2,164,744 ) Non-cash working capital item changes Receivables 31,005 (183,991 ) 8,471 30,323 Prepaid expenses 19,373 184,387 (19,920 ) 140,614 Payables and accrued liabilities (129,624 ) 751,261 (134,771 ) 671,514 Due to related parties - 9,880 (98,498 ) (100,415 ) Net cash used in operating activities (587,461 ) (552,226 ) (1,165,778 ) (1,422,708 ) CASH FLOWS FROM INVESTING ACTIVITIES Marketable securities - - - (1,000,000 ) Mineral properties (267,624 ) (1,559,372 ) (388,372 ) (4,332,585 ) Proceeds from equipment sale - - 536 (94,156 ) Net cash used in investing activities (267,624 ) (1,559,372 ) (387,836 ) (5,426,741 ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of shares for cash, net of costs - - - (16,992 ) Net cash used in financing activities - - - (16,992 ) Net change in cash and cash equivalents during the period (855,085 ) (2,111,598 ) (1,553,614 ) (6,866,441 ) Cash and cash equivalents, beginning of period 2,128,745 8,521,031 2,827,274 13,275,874 Cash and cash equivalents, end of period $ 1,273,660 $ 6,409,433 $ 1,273,660 $ 6,409,433 Cash and cash equivalents Cash $ 570,660 $ 1,443,464 $ 570,660 $ 1,443,464 Liquid short term investments 703,000 4,965,969 703,000 4,965,969 $ 1,273,660 $ 6,409,433 $ 1,273,660 $ 6,409,433 Supplemental disclosures with respect to cash flows (Note 9) The accompanying notes are an integral part of these consolidated financial statements. CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY FOR THE SIX MONTH PERIOD ENDED OCTOBER 31, 2009 (Unaudited) (Expressed in Canadian Dollars) Capital Stock Number of Shares Amount Contributed Surplus Deficit Total Balance at April 30, 2008 84,595,825 $ 60,948,053 $ 10,496,726 $ (30,649,321 ) $ 40,795,458 Issued for: Share issuance costs - (16,992 ) - - (16,992 ) Property acquisition 12,925,000 5,969,008 1,500,418 - 7,469,426 Target plan of arrangement (Note 4) 14,663,488 2,194,417 119,904 - 2,314,321 Stock-based compensation for the year - - 3,312,632 - 3,312,632 Tax benefit renounced to flow-through shareholders - (1,301,300 ) - - (1,301,300 ) Loss for the year - - - (20,724,237 ) (20,724,237 ) Balance at April 30, 2009 112,184,313 67,793,186 15,429,680 (51,373,558 ) 31,849,308 Stock-based compensation for the period - - 619,641 - 619,641 Loss for the period - - - (1,731,490 ) (1,731,490 ) Balance at October 31, 2009 112,184,313 $ 67,793,186 $ 16,049,321 $ (53,105,048 ) $ 30,737,459 The accompanying notes are an integral part of these consolidated financial statements. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS October 31, 2009 (Unaudited) (Expressed in Canadian Dollars) 1.NATURE AND CONTINUANCE OF OPERATIONS Crosshair Exploration & Mining Corp. (the "Company" or “Crosshair”) was incorporated under the laws of British Columbia on September 2, 1966.Its principal business activities are the acquisition, exploration and development of mineral properties. All of the Company’s resource properties are located in North America. The Company is in the process of exploring and developing its mineral properties and has not yet determined whether the properties contain ore reserves that are economically recoverable.The recoverability of the amounts shown for mineral properties and related deferred exploration costs are dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain necessary financing to complete the development of those reserves and upon future profitable production. These financial statements have been prepared using Canadian generally accepted accounting principles (“GAAP”) on a going concern basis which assumes that the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future.The continuing operations of the Company are dependent upon its ability to continue to raise adequate financing and to commence profitable operations in the future. The current market conditions and volatility increase the uncertainty of the Company’s ability to continue as a going concern given the need to both curtail expenditures and to raise additional funds. The Company is experiencing, and has experienced, negative operating cash flows. The Company will continue to search for new or alternate sources of financing but anticipates that the current market conditions may impact the ability to source such funds. 2.BASIS OF PRESENTATION These interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) in Canada.They do not include all of the information and disclosures required by Canadian GAAP for annual financial statements.In the opinion of management, all adjustments considered necessary for fair presentation have been included in these financial statements.The interim consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements including the notes thereto for the year ended April 30, The accounting policies followed by the Company are set out in Note 2 to the audited consolidated financial statements for the year ended April 30, 2009, and have been consistently followed in the preparation of these consolidated financial statements except for the CICA guidelines adopted by the Company set out below. Change in accounting policy Goodwill and intangible assets (Section 3064) Effective May 1, 2009, the Company adopted CICA issued Section 3064, “Goodwill and Intangible Assets”, which replaces Section 3062, “Goodwill and Other Intangible Assets”. This new standard provides guidance on the recognition, measurement, presentation and disclosure of goodwill and intangible assets. Concurrent with the adoption of this standard, EIC 27, “Revenue and Expenditures in the Pre-operating Period”, was withdrawn. The Company has performed an assessment as of October 31, 2009 and believes there to be no impact on its financial statements due to this new standard. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS October 31, 2009 (Unaudited) (Expressed in Canadian Dollars) 2.BASIS OF PRESENTATION (cont’d) Future Accounting Pronouncements Business combinations (Section 1582) In January 2009, the CICA issued Section 1582 “Business Combinations” to replace Section 1581. Prospective application of the standard will be effective May 1, 2011, with early adoption permitted. This new standard effectively harmonizes the business combinations standard under Canadian GAAP with International Financial Reporting Standards. The new standard revises guidance on the determination of the carrying amount of the assets acquired and liabilities assumed, goodwill and accounting for non-controlling interests at the time of a business combination. The Company does not expect the adoption of this section to have a significant effect on its financial statements. Consolidated Financial Statements (Section 1601) and Non-Controlling Interests (Section 1602) The CICA concurrently issued Section 1601 “Consolidated Financial Statements” and Section 1602 “Non-Controlling Interests” which replace Section 1600 “Consolidated Financial Statements.” Section 1601 provides revised guidance on the preparation of consolidated financial statements and Section 1602 addresses accounting for non-controlling interests in consolidated financial statements subsequent to a business combination. Theses standards are effective May 1, 2011, unless they are early adopted at the same time as Section 1582 “Business Combinations.” The Company does not expect the adoption of this section to have a significant effect on its financial statements. International
